ILC
                                                                                                             DB    51ON 1
                                                                                                       II - AUC, - 4
                                                                                                                       P,fl 9: 5;


                                                                                                   e,,




    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                                  DIVISION II

 SEVEN SALES LLC as assignee                                                        No. 46208 -7 -II
 HERITAGE REHAB LLC,


                                         Appellants,


        V.



 BEATRICE OTTERBEIN; PIERCE                                                    PUBLISHED OPINION
 COUNTY, WASHINGTON,




       JOHANSON, C. J. —            Seven Sales LLC appeals the trial court' s order quashing its writ of

garnishment and discharging Pierce County ( County) as garnishee. Seven Sales is the assignee of

a judgment against Beatrice Otterbein. The County foreclosed on property that Otterbein owned

to satisfy a sewer tax lien, which resulted in the County holding surplus funds. Seven Sales argues

that, as Otterbein'   s creditor,   it   should   be   able   to "   apply" to the county treasurer for the surplus

funds on Otterbein' s behalf or, in the alternative, the surplus funds are subject to a writ of


garnishment.




       We hold that under RCW 84. 64. 080, the statute that governs the sewer tax lien foreclosure


process, only the property' s record title holder may apply to the County for any surplus funds and

the surplus funds. after foreclosure are not subject to garnishment. We affirm the trial court' s order


quashing Seven Sales'      writ of garnishment.
No. 46208 -7 -II



                                                         FACTS


          In June 2012, Heritage Rehab LLC obtained a money judgment against Beatrice Otterbein

for $8, 860. 63. 1 In May 2013, Heritage assigned its judgment to Seven Sales.

          In August 2012, the County filed certificates of delinquency as notice that Otterbein was

delinquent in paying "       sewer service      fees."   Clerk'   s   Papers ( CP)     at   96.   Otterbein was the record


title   holder   of   the property   on   the date the   County       filed its   certificates of   delinquency.   In April


2013, the County held a foreclosure sale of Otterbein' s real property to satisfy the sewer liens,

which resulted in a $ 34,323. 54 surplus.2 Under the sewer tax lien foreclosure statute, the County

informed Otterbein that she could claim the surplus funds within three years by filing an

application.      Although post office tracking records suggest that Otterbein received the County' s

notice, she did not apply to claim the surplus.

          In November 2013, Seven Sales obtained a writ of garnishment, naming the County as the

garnishee and attempting to satisfy its judgment against Otterbein from the surplus foreclosure

funds. The County answered the writ, arguing that

          the foreclosure sale surplus money is.being held in trust by the County at this time.
          Since [ Otterbein] is the only person entitled to those proceeds at this time and she
          has    not yet applied     for them, [ Seven Sales] is not entitled to garnish the excess
          proceeds from the foreclosure sale.




1 Because Seven Sales does not assign error to any of the trial court' s findings of fact, they are
verities on appeal and establish the facts of this case. Humphrey Indus., Ltd. v. Clay S,treetAssocs.,
LLC, 176 Wash. 2d 662, 675, 295 P.3d 231 ( 2013).


2 Liens for unpaid water or sewer connection charges and usage fees are foreclosed using the same
procedure outlined in RCW 84. 64. 080 that the County uses to foreclose on property tax liens.
RCW 36. 94. 150.

                                                             2
MGMWIMUM



CP at 46. Seven Sales controverted the County' s answer, arguing that the " application" that RCW

84. 64.080 requires is merely a way to determine where to send the surplus funds, that the statute

applies primarily to holders of an interest in the foreclosed property and not judgment creditors,

and that garnishing money that the County holds for Otterbein is not practically very different from

garnishing Otterbein' s bank account.3
        After   a   hearing,    the trial    court   concluded      that the   surplus   is   not "   reachable through



garnishment" after a     foreclosure     under     RCW 84. 64. 080. Report         of   Proceedings     at   21.   The trial


court denied Seven Sales' motion to controvert the County' s answer to the writ of garnishment

and   discharged the    County     as garnishee.     Seven Sales appeals the trial court' s order discharging

the County as garnishee.

                                                      ANALYSIS


         Seven Sales      argues    that ( 1)     it should be allowed to apply for the surplus funds on

Otterbein' s behalf, and ( 2) the      surplus    funds   are subject   to   garnishment.' We disagree.

                                I. STANDARD OF REVIEW AND Runs OF LAW


         Seven Sales does not challenge the trial court' s findings of fact, therefore they are verities

on appeal. Humphrey Indus., Ltd. v. Clay StreetAssocs., LLC, 176 Wash. 2d 662, 675, 295 P.3d 231



3 The County' s application form requires the applicant to identify him or herself as the record title
holder and inform the County whereto send the money. The form must be notarized.

  Seven Sales also argues that the application process after a tax foreclosure sale is " not authorized
by law" because it requires Otterbein to apply for the surplus before she can claim an ownership
interest in the     surplus   funds.   Br.   of   Appellant   at   3.   This argument fails because neither party
argued nor did the trial court conclude that the application is what establishes Otterbein' s
ownership interest in the surplus. The trial court, in fact, concluded that Otterbein is entitled to
the surplus and that the County is holding it. The application is merely the statutory procedure by
which Otterbein receives the surplus; it has no impact on her ownership interest in the surplus.

                                                              3
No. 46208 -7 -II


 2013).       We review de novo whether the trial court' s findings of fact support its conclusions of

law.    Viking Bank v. Firgrove Commons 3, LLC, 183 Wash. App. 706, 712, 334 P.3d 116 ( 2014).

             We     review     the trial    court' s    interpretation       of a statute' s    meaning de    novo.   Manary v.

Anderson,           176 Wash. 2d 342, 350, 292 P.3d 96 ( 2013).                             Our primary purpose in statutory

interpretation is to ascertain and carry out legislative intent. Manary, 176 Wash. 2d at 350- 51 ( citing

Dep' t of Ecology         v.   Campbell & Gwinn, LLC, 146 Wash. 2d 1, 9, 43 P.3d 4 ( 2002)).


             We begin statutory interpretation by analyzing the statute' s plain meaning. Manary, 176
Wash. 2d        at   352.   Where the         statute' s   meaning is "        plain on    its face," we give effect to that plain


meaning           and presume     it is the legislature'       s. intent.   Campbell &       Gwinn, 146 Wash. 2d at 0- 10. Plain

meaning can be determined "from all that the Legislature has said in the statute and related statutes

which disclose legislative intent               about    the   provision     in   question."    Campbell & Gwinn, 146 Wash. 2d


at   11. "        It is fundamental that in construing any                    statute   we     avoid   absurd results."   Lowy V.

PeaceHealth, 174 Wash. 2d 769, 779, 280 P.3d 1078 ( 2012)

             Where a statute is ambiguous, we consider legislative history and principles of statutory

construction to discern legislative intent: Stephenson v. Pleger, 150 Wash. App. 658, 662, 208 P.3d
583 ( 2009) ( citing         State ex rel. Citizens Against Tolls v. Murphy, 151 Wash. 2d 226, 242-43, 88 P.3d
375 ( 2004)).         Statutory language is ambiguous when it is " susceptible to more than one reasonable

interpretation."         Stephenson, 150 Wash. App. at 662.

             The sewer tax lien foreclosure statute provides, in part, that


              i]f the highest amount bid for any such separate unit tract or lot is in excess of the
             minimum bid due upon the whole property included in the certificate of
             delinquency, the excess shall be refunded following payment of all recorded water -
             sewer district liens, on application therefor, to the record owner of the property.
             The record owner of the property is the person who held title on the date of issuance
             of the certificate of delinquency.     Assignments of interests, deeds, or other


                                                                       C!
No. 46208- 7- 11



          documents executed or recorded afterfiling the certificate of delinquency shall not
          affect   the payment of excess funds to the             record owner.       In the event no claim for
          the excess is received by the county treasurer within three years after the date of the
          sale he or she shall at expiration of the three year period deposit such excess in the
          current expense fund of the county which shall .extinguish all claims by any owner
          to the excess funds.


RCW 84. 64. 080 ( emphasis added).


   II. ONLY THE RECORD TITLE HOLDER MAY APPLY FOR SURPLUS TAX FORECLOSURE FUNDS


    Seven Sales argues that the trial court erred when it concluded that only the record title holder

may apply to receive the surplus funds after a tax foreclosure sale. We hold that RCW 84. 64. 080

permits only the record title holder to apply for the surplus funds.

          The sewer tax lien foreclosure statute provides that the record title holder is the only

possible recipient of the surplus sewer tax lien foreclosure funds and that the record title holder


shall receive the surplus funds upon application for them. RCW 84. 64. 080 states that the excess


funds "   shall    be   refunded      following       payment      of all   recorded     water -sewer     district liens,    on




application therefor, to the record owner of the property. The record owner of the property is the

person who     held title     on   the date   of   issuance   of the certificate of   delinquency." ( Emphasis added.)

Although the statute does not explicitly state that the surplus shall be refunded to the record title

holder " on his    or   her   application     therefor,"   this is the only reasonable reading of the sewer tax lien

foreclosure statute.


          Seven Sales argues that " anyone" can apply for the surplus funds on the record title holder' s

behalf. Specifically, Seven Sales claims that it can apply to have the surplus funds deposited in

the court registry, permitting its garnishment action. But it is unreasonable to interpret the statute

to allow a third parry such as a creditor to apply for the surplus funds and to have said funds

deposited into the       court     registry   subject   to garnishment      when   the   statute' s   language   provides   that
No. 46208 -7 -II



the funds shall     be    refunded        only " to the     record owner."              RCW 84. 64. 080.      Where, as here, the


statute provides that only the record owner may receive the surplus funds, it is not reasonable to

permit " anyone"      to apply for those funds,              as    Seven Sales         argues.    Here, the application form that


the County used required the applicant to state that she " had a recorded, ownership interest in the

real   property"    and   the form        must      be   notarized.       CP    at    31.    This application process allows the


county treasurer to confirm that the person applying to receive the surplus funds actually is the

record    title holder    and   the      person entitled      to   receive      the     funds   as required   by   the   statute.   This


confirmation could not          be       accomplished       if "anyone," such as a creditor like Seven Sales, could


apply for the surplus on the record title holder' s behalf. Accordingly, we hold that RCW 84. 64.080

permits only the record title holder to apply to receive the surplus funds.

                      III. THE SURPLUS FUNDS ARE NOT SUBJECT TO GARNISHMENT


          Seven Sales next argues that the surplus funds from a sewer tax lien foreclosure sale are


subject   to    garnishment under ch.               6. 27 RCW, the         general          garnishment statute.     Because RCW


84. 64. 080 precludes garnishment of such surplus funds, we disagree.

                                                    A. APPLICABLE STATUTES


          Generally, Washington law permits garnishment of a judgment debtor' s property if the

judgment creditor " files a writ of garnishment on a parry who is indebted to the [ judgment] debtor

at   the time   of service [ of   the     writ]."    Weyerhaeuser Co.             v.   Calloway Ross, Inc., 133 Wash. App. 621,

624, 137 P.3d 879 ( 2006) ( citing RCW 6. 27. 250( 1)(                        a)).    If the garnishee is " indebted" to or " has

possession or control of personal                property      or effects        belonging       to the defendant," the garnishee


must     hold the defendant'         s   property        pursuant    to   a writ of garnishment.           RCW .6. 27. 060, . 100.


Washington law recognizes that " the garnishment process is necessary for the enforcement of


                                                                      2
No. 46208 -7 -II



obligations debtors otherwise fail to honor, and that garnishment procedures benefit the state and

the business community          as creditors."   RCW 6. 27. 005.


           However, the garnishment statute appears to conflict with the sewer tax lien foreclosure

statute.    As noted above, RCW 84. 64.080 provides that surplus sewer tax lien foreclosure funds


 shall be refunded following payment of all recorded water -sewer district liens, on application

therefor, to the    record owner of      the property."       Further, in 2003, the sewer tax lien foreclosure


statute was amended to include the following sentence:

           Assignments of interests, deeds, or other documents executed or recorded after
           filing the certificate of delinquency shall not affect the payment of excess funds to
           the record owner.


LAWS OF 2003,       ch.   23, § 5; RCW 84. 64. 080. The purpose of the 2003 amendment was to " ease


the job of the county treasurer because the statute had previously been ` ambiguous as to whether

other creditors have rights to intervene and receive the refund before it goes to the record owner."'


Stephenson, 150 Wash. App. at 663 ( quoting S. B. REP. ON ENGROSSED SUBSTITUTE H.B. 1564, 58th

Leg., Reg. Sess. (    Wash. 2003)).


           When considering two statutes that address the same subject, one method of interpretation

is to determine     whether one statute     is "   general"   and   the   other   is "   specific." "   It is a fundamental


rule that where the general statute, if standing alone, would include the same matter as the special

act and thus conflict with it, the special act will be considered as an exception to, or qualification

of,   the general   statute."    Wark v. Wash. Nat' l Guard, 87 Wash. 2d 864, 867, 557 P.2d 844 ( 1976).


Although we must try to consider statutes " related to the same subject together" where possible, if

statutes conflict "   irreconcilably," the more specific statute prevails. Hallauer v. Spectrum Props.,

Inc., 143 Wash. 2d 126, 146- 47, 18 P.3d 540 ( 2001).



                                                              7
No. 46208 -7 -II



                                    B. RESOLVING STATUTORY CONFLICT


        Seven Sales argues that the tax foreclosure statute does not conflict with garnishment law


and the. two statutes can be applied together.5 The County argues, and we agree, that the tax

foreclosure statute, including the 2003 amendment, is a specific statute that plainly precludes

judgment creditors from directly receiving the surplus funds after a foreclosure sale.

        Garnishment law directs garnishees regarding what to do if they hold property that belongs

to a judgment debtor. See ch. 6. 27 RCW. The sewer tax lien foreclosure statute is a more specific


law because it directs the county treasurer regarding what to do specifically with a surplus after a

sewer tax lien foreclosure sale. Therefore, we examine whether the tax foreclosure statute conflicts

with general garnishment law.


        Two provisions of RCW 84.64. 080 support the County' s argument that the statutes conflict

and the tax foreclosure statute should control. First, RCW 84. 64. 080 provides that " the [ surplus]


shall be refunded following payment of all recorded water -sewer district liens, on application

therefor, to the   record   owner   of   the property."   This provision conflicts with general garnishment


law, which provides that Otterbein' s surplus funds held by the County would besubject to

garnishment by a creditor and, thus, would not be refunded directly to the record owner of the

property.


         Second, the 2003     amendment provides          that "[   a] ssignments of interests" executed after the

certificates of delinquency are issued " shall not affect the payment of excess funds to the record



5
    Seven Sales    also   argues   that the "   exemptions"    from    garnishment, e.   g., the earnings that the
garnishment defendant canhold exempt pursuant to RCW 6. 27. 150, are irrelevant to this appeal.
This argument misunderstands the County' s position. The County argues not that the surplus funds
generated by a tax foreclosure sale are " exempt" from garnishment but that the sewer tax. lien

foreclosure law itself provides that garnishment law does not apply to the surplus funds.
                                                           8
No. 46208 -7 -II



owner."    LAWS OF 2003,     ch.   23, § 5 ( emphasis added); RCW 84. 64. 80. But garnishment law would


permit such a creditor' s interest to affect the payment of surplus funds to the record owner.


Weyerhaeuser, 133 Wash. App. at 624 ( citing RCW 6. 27.250( 1)( a)).

          The plain language of the specific sewer tax lien foreclosure statute and general


garnishment    law   conflict and    therefore the      specific   foreclosure    statute must control.       Under the


plain language of RCW 84.64. 080, Seven Sales is not entitled to garnish the surplus funds because


 1) those funds are payable only to the record title owner, and ( 2) although Seven Sales received

an interest in the funds by assignment, the statute states that said assignment will not affect the

payment of the surplus to Otterbein, the record title owner.


          To the extent that RCW 84. 64.080 is ambiguous, the legislative history of the 2003

amendments      to RCW 84. 64. 080 bolsters        our analysis.      Examining the same legislative history as

this court considered in Stephenson, the purpose of the 2003 amendment is clear. The legislature

found that the previous version of the statute was " ambiguous as to whether other creditors have


rights   to intervene    and receive    the    refund   before it   goes   to the   record owner."        S. B. REP. ON


ENGROSSED SUBSTITUTE H.B. 1564, 58th                Leg., Reg.        Sess. ( Wash. 2003).        Therefore, the 2003


amendment was enacted         to   eliminate   this ambiguity      and states   that "[   a] ssignments of interests ...


executed or recorded after filing the certificate of delinquency shall not affect the payment of

excess    funds to the   record owner."       LAWS OF 2003,     ch.   23, § 5; RCW 84. 64. 080.


          Reading the 2003, amendment together with its legislative history, Seven Sales is precluded

from using garnishment law to " affect the payment of excess funds" to Otterbein, the record title

holder.    Legislative history demonstrates that creditors such as Seven Sales are not permitted to

use garnishment as a method to intervene to prevent the record title holder from receiving the


                                                            1
No. 46208 -7 -II



surplus   funds   after a   tax foreclosure   sale.   Accordingly, we hold that surplus funds following a

sewer tax lien foreclosure sale are payable only to the record title holder of the foreclosed property

and said surplus is not subject to garnishment by a creditor.

          We affirm the trial court' s order quashing Seven Sales' writ of garnishment.




                                                               IHiNSON, C. J.
 We concur:




 BJC'




 SUTTON, J.




                                                          10